IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


DONNA P. BECKNAULD,                      : No. 78 MAL 2017
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
COMMONWEALTH OF PENNSYLVANIA,            :
DEPARTMENT OF AGRICULTURE,               :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.